         Case 2:20-cv-00107-SMJ   ECF No. 46    filed 06/08/20   PageID.363 Page 1 of 18


                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
1
                                                                    Jun 08, 2020
2                                                                       SEAN F. MCAVOY, CLERK



3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     JEREMIAH LINZ, individually and              No. 2:20-cv-00107-SMJ
5    on behalf of all others similarly
     situated, CORY DAVIS, individually
6    and on behalf of all others similarly        ORDER GRANTING IN PART
     situated, and AARON KAMINSKY,                AND DENYING IN PART
7    individually and on behalf of all others     MOTION TO CONDITIONALLY
     similarly situated,                          CERTIFY COLLECTIVE ACTION
8
                                Plaintiffs,
9
                   v.
10
     CORE VALUES ROADSIDE
11   SERVICE, LLC, and MARK
     HYNDMAN,
12
                                Defendants.
13

14           Before the Court, without oral argument,1 is Plaintiffs Jeremiah Linz, Cory

15   Davis, and Aaron Kaminsky’s “Motion and Memorandum in Support for

16   Conditional Certification, Court-Supervised Notice to Potential Opt-In Plaintiffs

17   Pursuant to 29 U.S.C. §216(b), [sic] and to Appoint Interim Class Counsel”

18
     1
       Defendants requested oral argument on the motion. ECF No. 39 at 1. However,
19
     having reviewed the record, the parties’ briefs, and the relevant legal authorities, is
     fully informed and finds the motions appropriate for decision without oral
20
     argument. See LCivR 7(i)(3)(B)(iii).


     ORDER GRANTING IN PART AND DENYING IN PART MOTION TO
     CONDITIONALLY CERTIFY COLLECTIVE WITH LEAVE TO AMEND – 1
      Case 2:20-cv-00107-SMJ      ECF No. 46    filed 06/08/20   PageID.364 Page 2 of 18




1    (“Motion for Preliminary Certification”), ECF No. 37. Plaintiffs, who worked for

2    Defendants pursuant to “independent service provider” contracts, allege they were

3    misclassified as independent contractors and that Defendants’ policies violated the

4    Fair Labor Standards Act (“FLSA”) and state employment laws. ECF No. 1.

5    Defendants seek preliminary certification as to their collective action claims under

6    the FLSA. ECF No. 37. Defendants are opposed to preliminary certification, and

7    present objections to various issues including to the proposed scope of the FLSA

8    collective and to the proposed notice. ECF No. 39. Having reviewed the motion and

9    the file in this matter, the Court is fully informed and grants the motion in part and

10   directs Plaintiffs to submit a revised proposed notice.

11                                    BACKGROUND

12         Plaintiffs filed this action on July 2, 2019 in the Southern District of Ohio

13   against Defendant Core Values Roadside Service, LLC (“Core Values”), a roadside

14   assistance company, and Defendant Hyndman, Core Values’ managing member.

15   ECF No. 1. Plaintiffs assert Defendants intentionally misclassified Plaintiffs and

16   other similarly situated individuals as independent contractors rather than as

17   employees and that Defendants refused to pay a minimum wage, willfully refused

18   to pay overtime, and unlawfully reduced employee wages. Id. at 1.

19         Core Values provides “roadside assistance to customers, such as tire changes,

20   jump starts, fuel delivery, and lockout services.” Id. at 4. Plaintiffs, whom


     ORDER GRANTING IN PART AND DENYING IN PART MOTION TO
     CONDITIONALLY CERTIFY COLLECTIVE WITH LEAVE TO AMEND – 2
      Case 2:20-cv-00107-SMJ       ECF No. 46    filed 06/08/20   PageID.365 Page 3 of 18




1    Defendants classified as independent contractors, assert that they and other

2    similarly situated individuals were actually employees, but that Defendants required

3    them to sign “illegal and void ‘Independent Service Provider Agreements.’” Id.

4    at 45. Pursuant to these Independent Service Provider Agreements, Plaintiffs and

5    members of the proposed collective, who worked as roadside service assistance

6    technicians, were paid a flat amount of $12 to $15 per service run, with only $7 paid

7    if the customer was not at the location designated for service (known as “gone on

8    arrival runs”). Id. at 5. If the roadside service assistance technician refused or failed

9    to respond to a request for a service run, the technician would be penalized in the

10   amount of $8. Id. Plaintiffs assert Defendants required them and other technicians

11   to have a specific smartphone application on their smartphones and to be “on call”

12   twenty-four hours per day, seven days per week. Id.

13         Plaintiffs brought two claims intended as a collective action under the FLSA

14   and three claims intended as a class action pursuant to Federal Rule of Civil

15   Procedure 23. ECF No. 1 at 8, 10. Plaintiffs move to (1) conditionally certify “the

16   proposed collective FLSA class,” (2) implement a “procedure whereby [a] Court-

17   approved Notice of Plaintiff’s [sic] FSLA claims is sent (via U.S. Mail and e-mail)

18   to all roadside assistance technicians who worked for Defendants and were

19   misclassified by Defendants as independent contractors at any time in the past three

20   years,” (3) require the Defendants to “identify potential opt-in plaintiffs within 10


     ORDER GRANTING IN PART AND DENYING IN PART MOTION TO
     CONDITIONALLY CERTIFY COLLECTIVE WITH LEAVE TO AMEND – 3
      Case 2:20-cv-00107-SMJ       ECF No. 46    filed 06/08/20   PageID.366 Page 4 of 18




1    days of the entry of the order,” (4) equitably toll the statute of limitations for opt-in

2    plaintiffs, and (5) appoint “Finney Law Firm, LLC and Crotty & Son Law Firm,

3    PLLC as Interim Class Counsel.” ECF No. 37 at 12.

4                                   LEGAL STANDARD

5          The FLSA allows employees to bring an action based on alleged violations

6    of its provisions both as an individual and on behalf of other “similarly situated”

7    employees. 29 U.S.C. § 216(b). Described as a “collective action,” this “serves to

8    (a) reduce the burden on plaintiffs through the pooling of resources and (b) make

9    efficient use of judicial resources by resolving common issues of law and fact

10   together.” See Bolding v. Banner Bank, No. C17-0601RSL, 2017 WL 6406136,

11   at *1 (W.D. Wash. Dec. 15, 2017) (citing Hoffmann-La Roche Inc. v. Sperling, 493

12   U.S. 165, 170 (1989)). The statute does not define the term “similarly situated” and

13   the Court has discretion to determine whether a collective action is appropriate.

14   Bollinger v. Residential Capital, LLC, 761 F. Supp. 2d 1114, 1119 (W.D.

15   Wash. 2011). The Ninth Circuit has instructed that “plaintiffs are similarly situated,

16   and may proceed in a collective, to the extent they share a similar issue of law or

17   fact material to the disposition of their FLSA claims.” Campbell v. City of Los

18   Angeles, 903 F.3d 1090, 1107 (9th Cir. 2018).

19         Typically, courts “evaluate the propriety of the collective mechanism—in

20   particular, plaintiffs’ satisfaction of the ‘similarly situated’ requirement—by way


     ORDER GRANTING IN PART AND DENYING IN PART MOTION TO
     CONDITIONALLY CERTIFY COLLECTIVE WITH LEAVE TO AMEND – 4
          Case 2:20-cv-00107-SMJ   ECF No. 46    filed 06/08/20   PageID.367 Page 5 of 18




1    of a two-step ‘certification’ process.”2 Campbell, 903 F.3d at1100 (citations

2    omitted). At the first step, known as the “notice” stage or as preliminary

3    certification, the Court must determine that “the collective as defined in the

4    complaint satisfies the ‘similarly situated’ requirement of section 216(b).” Id. at

5    1109. This typically occurs near the pleading stage and is “focused on a review of

6    the pleadings but may sometimes be supplemented by declarations or limited other

7    evidence.” Id. The standard of review is lenient, and is “loosely akin to a plausibility

8    standard, commensurate with the stage of the proceedings.” Id.

9             “‘The sole consequence’ of a successful motion for preliminary certification

10   is ‘the sending of court-approved written notice’ to workers who may wish to join

11   the litigation as individuals.” Id. at 1101 (quoting Genesis Healthcare Corp. v.

12   Symczyk, 569 U.S. 66, 75 (2013)). After the close of discovery, the employer may

13   move for “decertification” of the collective action for failure to satisfy the “similarly

14   situated” requirement based on the evidence at that time. Id. at 1109.

15   //

16   //

17

18   2
       The Ninth Circuit in Campbell noted that the terms “certification” and
     “decertification” were appropriated from class actions under Rule 23 despite the
19   fact that “[c]ollective actions and class actions are creatures of distinct texts,” and
     that the use of these terms has likely resulted in confusion in FLSA jurisprudence.
20   903 F.3d at 1101. However, this Court will follow the Ninth Circuit in adhering to
     these terms as they are now “widespread.” Id. at 1102.

     ORDER GRANTING IN PART AND DENYING IN PART MOTION TO
     CONDITIONALLY CERTIFY COLLECTIVE WITH LEAVE TO AMEND – 5
         Case 2:20-cv-00107-SMJ   ECF No. 46    filed 06/08/20   PageID.368 Page 6 of 18




1                                       DISCUSSION

2    A.      The proposed collective, as defined, satisfies the “similarly situated”
             requirement
3

4            Plaintiffs seek preliminary certification of a collective defined as “All

5    roadside assistance technicians who worked for Defendants and were misclassified

6    by Defendants as independent contractors at any time in the past three years.” ECF

7    No. 37 at 3. In support of their motion, Plaintiffs submit declarations from Plaintiffs

8    Linz and Kaminsky ECF No. 37-1, 37-2. Plaintiffs assert each member of the

9    proposed FLSA collective3 worked for Defendants as roadside assistant technicians

10   and were misclassified as independent contractors. ECF No. 37 at 68. Plaintiffs

11   allege that the members of the proposed FLSA collective were each subject to a

12   similar pay structure, receiving set amounts for service runs and for “gone on arrival

13   runs,” being subjected to pay deductions for alleged damage to customer vehicles,

14   and not being reimbursed for mileage or wear and tear to personal vehicles. Id. at 9.

15   Plaintiffs also allege that members of the proposed FLSA collective were not paid

16   a minimum wage or compensated appropriately for overtime hours. Id.

17           The potential party plaintiffs also allegedly worked similar hours, “with

18   Defendants requiring each roadside assistance technician to be on call for twenty-

19
     3
      The FLSA refers to each member of the collective, once they have opted into the
20   action, as a “party plaintiff.” 29 U.S.C. § 216(b). This order will use the terms
     “proposed FLSA collective” or “potential party plaintiff.”

     ORDER GRANTING IN PART AND DENYING IN PART MOTION TO
     CONDITIONALLY CERTIFY COLLECTIVE WITH LEAVE TO AMEND – 6
      Case 2:20-cv-00107-SMJ          ECF No. 46   filed 06/08/20   PageID.369 Page 7 of 18




1    four hours per day, seven days per week, and to routinely work in excess of 70 hours

2    per week.” Id. Plaintiffs assert the members of the proposed FLSA collective were

3    not required to “clock in and out using a time clock, but Plaintiffs believe

4    Defendants knew the amount of time roadside assistance technicians worked and

5    drove each week because Defendants knew the start and stop times of each job and

6    their locations.” Id. at 910.

7          The Court finds this sufficient to show the proposed FLSA collective

8    members are “similarly situated.” Defendants oppose preliminary certification, first

9    arguing Plaintiffs are not misclassified employees but rather are appropriately

10   described as independent contractors. ECF No. 39 at 26. However, this argument

11   goes to the merits of Plaintiffs’ FLSA claims, which is not appropriate at the

12   preliminary certification stage. See Shaia v. Harvest Mgmt. Sub LLC, 306 F.R.D.

13   268, 272 (N.D. Cal. 2015) (“[C]ourts routinely hold that the potential applicability

14   of an FLSA exemption does not preclude conditional certification.”); see also

15   Luviano v. Multi Cable, Inc., No. CV 15-05592 BRO (FFM), 2017 WL 3017195,

16   at *22 (C.D. Cal. Jan. 3, 2017) (finding consideration of the issue of whether

17   collective members were independent contractors was premature on motion for

18   conditional certification).

19         Defendants next argue that “Plaintiffs are not similarly situated in a material

20   way that would lower individual costs.” ECF No. 39 at 9. Defendants do not explain


     ORDER GRANTING IN PART AND DENYING IN PART MOTION TO
     CONDITIONALLY CERTIFY COLLECTIVE WITH LEAVE TO AMEND – 7
      Case 2:20-cv-00107-SMJ      ECF No. 46     filed 06/08/20   PageID.370 Page 8 of 18




1    how other potential party plaintiffs would not benefit from pooling resources in

2    collective action rather than filing individual suits, and the Court finds no merit in

3    this portion of the argument. In terms of the alleged lack of similarity, Defendants

4    argue that while Plaintiff Linz “may be typical of the other Independent Service

5    Providers [“ISPs”] in Plaintiffs’ proposed collective in many respects, he is not

6    similarly situated to the other Plaintiffs in this case.” ECF No. 39 at 7. Specifically,

7    Defendants argue Linz was an “area preferred contractor” who received additional

8    compensation based on the performance of other ISPs in the area. Id. Defendants

9    assert Plaintiffs Davis and Kaminsky “accepted jobs in his area” and so part of the

10   compensation he received was based on the calls taken by Davis and Kaminsky,

11   and that Plaintiff Linz’s compensation was not limited to the piece rate

12   compensation described in the Complaint. Id. at 9. Defendants assert a collective

13   that “lumps area preferred contractors with ISPs is too broad of the plaintiffs to be

14   similarly situated.” Id.

15         However, Plaintiffs’ allegations are sufficient to show that the proposed party

16   plaintiffs are similarly situated. See Bollinger, LLC, 761 F. Supp. 2d at 1120

17   (finding preliminary certification appropriate where proposed party plaintiffs

18   performed similar duties, were subject to same compensation scheme with similar

19   bonuses and discipline, were forced to work more than 40 hours per week, were

20   denied overtime pay, and were misclassified as exempt employees). The Court does


     ORDER GRANTING IN PART AND DENYING IN PART MOTION TO
     CONDITIONALLY CERTIFY COLLECTIVE WITH LEAVE TO AMEND – 8
      Case 2:20-cv-00107-SMJ     ECF No. 46    filed 06/08/20   PageID.371 Page 9 of 18




1    not find that the single alleged dissimilarity between certain members of the

2    proposed collective alters this conclusion or that the Plaintiffs must proceed either

3    as ISPs or as area preferred contractors. The FLSA’s “similarly situated” standard

4    does not require that every FLSA collective be composed of entirely homogenous

5    individual members. See Khadera v. ABM Indus. Inc., No. C08-0417 RSM, 2011

6    WL 7064235, at *2 (W.D. Wash. Dec. 1, 2011) (“the named plaintiffs ‘need show

7    only that their positions are similar, not identical, to the positions held by the

8    putative [FLSA collective] members.’” (quoting Hipp v. Liberty Nat’l Life Ins. Co.,

9    252 F.3d 1208, 1217 (11th Cir. 2001))).

10         Finally, Defendants have provided evidence undermining Plaintiff Linz’s

11   assertion that he was required to be available at all hours every day of the week.

12   Specifically, Defendant have provided emails showing that Plaintiff Linz provided

13   his own hours of availability. ECF No. 40-4. However, Defendants do not argue

14   that the issue is individual to Linz or otherwise renders preliminary certification

15   inappropriate. To the contrary, this evidence appears to challenge the factual

16   allegations supporting Plaintiff Linz’s claim that he was required to be “on call” at

17   all times. As with the issue of whether Plaintiffs are properly categorized as

18   independent contractors, the Court finds this contention going to the merits of

19   Plaintiffs’ claims is premature at this stage. As such, Plaintiffs have sufficiently

20   shown that the proposed collective is “similarly situated.”


     ORDER GRANTING IN PART AND DENYING IN PART MOTION TO
     CONDITIONALLY CERTIFY COLLECTIVE WITH LEAVE TO AMEND – 9
     Case 2:20-cv-00107-SMJ      ECF No. 46     filed 06/08/20   PageID.372 Page 10 of 18




1    B.    Plaintiffs’ proposed class definition is appropriate

2          Plaintiffs’ proposed FLSA collective is defined as “All roadside assistance

3    technicians who worked for Defendants and were misclassified by Defendants as

4    independent contractors at any time in the past three years.” ECF No. 37 at 3.

5    Defendants argue that certification should be denied because the definition of the

6    collective group contains a legal conclusion, specifically that the proposed group

7    was misclassified as independent contractors. ECF No. 39 at 11. However, the legal

8    authority Defendants cite in support of this argument is irrelevant to the issue of the

9    collective’s definition. See id. In Campbell, the Ninth Circuit described the standard

10   for certifying a collective, describing similarly situated plaintiffs as those that

11   “share a similar issue of law or fact material to the disposition of their FLSA

12   claims.” 903 F.3d at 1107. The Court noted that this preliminary determination as

13   to whether the proposed party plaintiffs are similarly situated is based on “the

14   collective as defined in the complaint.” See id. at 1109. However, Defendants’

15   argument essentially seeks to expand this to support finding that the definition for

16   the collective must not contain legal conclusions.

17         Defendants also argue that the inclusion of the term “misclassified” renders

18   the proposed FLSA collective potentially unclear. To the extent there is a slight risk

19   of confusion, this is outweighed by the importance of the FLSA collective members

20   having experienced the same alleged wrongs—including their misclassification as


     ORDER GRANTING IN PART AND DENYING IN PART MOTION TO
     CONDITIONALLY CERTIFY COLLECTIVE WITH LEAVE TO AMEND – 10
     Case 2:20-cv-00107-SMJ      ECF No. 46     filed 06/08/20   PageID.373 Page 11 of 18




1    independent contractors. The ultimate question of whether the FLSA collective

2    members were misclassified will be determined at a later point. Thus, the Court will

3    conditionally certify the FLSA collective as defined by Plaintiffs: “All roadside

4    assistance technicians who worked for Defendants and were misclassified by

5    Defendants as independent contractors at any time in the past three years.”

6    C.     Plaintiffs have not shown equitable tolling in the amount of four months
           is appropriate
7

8          Plaintiffs indicate that Defendants have agreed to stipulate to tolling the

9    statute of limitations for the period between the filing of this motion and the mailing

10   of an approved notice. ECF No. 37 at 16. However, Defendants’ response implies

11   they have not so stipulated. See ECF No. 39 at 11 (“Equitable tolling, if any, should

12   be limited . . .”) (emphasis added). Further, Plaintiffs argue equitable tolling of “at

13   least four months, plus any delay the Court may face in adjudicating this issue,” is

14   necessary. ECF No. 37 at 15. Plaintiffs cite to the delays in service of the complaint

15   allegedly caused by Defendants’ failure to maintain the address for their registered

16   agent and the general delays related to the COVID-19 pandemic to support tolling.

17   ECF No. 37 at 1416.

18         “Equitable tolling applies when the plaintiff is prevented from asserting a

19   claim by wrongful conduct on the part of the defendant, or when extraordinary

20   circumstances beyond the plaintiffs control made it impossible to file a claim on


     ORDER GRANTING IN PART AND DENYING IN PART MOTION TO
     CONDITIONALLY CERTIFY COLLECTIVE WITH LEAVE TO AMEND – 11
         Case 2:20-cv-00107-SMJ    ECF No. 46    filed 06/08/20   PageID.374 Page 12 of 18




1    time.” Stoll v. Runyon, 165 F.3d 1238, 1242 (9th Cir. 1999). “Federal courts have

2    typically extended equitable relief only sparingly.” Irwin v. Dep’t of Veterans

3    Affairs, 498 U.S. 89, 96 (1990).

4             Plaintiffs have not provided sufficient explanation of why equitable tolling is

5    appropriate. For example, Plaintiffs state generally that “the recent Covid-19

6    pandemic has greatly reduced the capacity and efficiency of courts throughout the

7    nation,” ECF No. 37 at 15, but cite no particular delays owing to the pandemic in

8    this case. Plaintiffs also fail to tie the requested amount of tolling to the length of

9    the alleged delays in effectuating service on Defendants, or even to clearly articulate

10   that Defendants engaged in wrongful conduct or explain what extraordinary

11   circumstances may apply. As such, the motion is denied as to the request for

12   equitable tolling, with leave to amend to provide sufficient justification for tolling.

13   In any amended motion, Plaintiffs should also clarify whether Defendants have

14   agreed to a particular period of tolling, for example, the period between the filing

15   of this motion and the date this Order issues.

16   D.       Plaintiffs are directed to amend the proposed Notice

17            Defendants object to the proposed Notice on seven grounds.4 ECF No. 39

18   at 13. Moreover, the Court has independently determined that the proposed Notice

19
     4
      Defendants also indicate that “Plaintiffs also argue, without authority, that
20   Defendants should pay for notice, failing to meet their burden of proof.” ECF


     ORDER GRANTING IN PART AND DENYING IN PART MOTION TO
     CONDITIONALLY CERTIFY COLLECTIVE WITH LEAVE TO AMEND – 12
     Case 2:20-cv-00107-SMJ       ECF No. 46     filed 06/08/20   PageID.375 Page 13 of 18




1    is not clear. Specifically, the Court finds that the notice is not clear that the lawsuit

2    is being brought only on behalf of persons who worked for Core Values as allegedly

3    misclassified independent contractors, that the notice does not provide adequate

4    warning about the risks of litigation, and that the notice does not clearly indicate the

5    Court’s position.

6          Accordingly, Plaintiffs shall make the following revisions: (1) clarify that the

7    suit is brought on behalf of persons classified as independent contractors, for

8    example by specifying the plaintiffs are roadside assistance technicians who have

9    worked for Core Values during the specified time period under independent service

10   provider agreements, (2) provide cautionary language to potential party plaintiffs

11   about the risk that they may be subject to discovery, and (3) move the statement that

12   the Court has not addressed the merits of the case to the front page.

13         Plaintiffs do not need to add any language about potential counterclaims. See

14   Guzman v. VLM, Inc., No. 07-CV-1126, 2007 WL 2994278, *8 (E.D.N.Y. Oct. 11,

15   2007) (finding cautionary language regarding costs or counterclaims inappropriate

16   because they “may have an in terrorem effect that is disproportionate to the actual

17   likelihood that costs or counterclaim damages will occur in any significant

18   degree.”). Plaintiffs do not need to any explanation of the potential costs, but should

19

20   No. 39 at 15. However, a review of Plaintiffs’ motion does not show that Plaintiffs
     are requesting that Defendants fund the notice. See ECF No. 37.

     ORDER GRANTING IN PART AND DENYING IN PART MOTION TO
     CONDITIONALLY CERTIFY COLLECTIVE WITH LEAVE TO AMEND – 13
     Case 2:20-cv-00107-SMJ      ECF No. 46    filed 06/08/20   PageID.376 Page 14 of 18




1    retain the following currently-included language: “You will not be required to pay

2    any fee for services provided by Class Counsel, except that a portion of any

3    recovery may be approved by the Court as fees.” See Pittman v. Westgate Planet

4    Hollywood Las Vegas, LLC, No. 2:09-cv-00878-PMP-GWF, 2009 WL 10693400,

5    at *10 (“Plaintiffs’ counsel state that they will advance all expenses and assume the

6    risk of loss for the same. Therefore, it is not necessary that the notice inform the

7    potential class members of any requirement to pay costs.”). As to Defendants’

8    seventh objection, the proposed Notice includes a description of Defendants’

9    position and the Court will not order an amendment as to this issue. Nor does the

10   Court find revisions are needed as to the identification of counsel.

11         Finally, as Defendants note, Plaintiffs have not described the proposed

12   procedure for issuing the notice. Plaintiffs have also not attached the proposed

13   “Consent to Sue” form. Plaintiffs shall submit a revised notice to the Court within

14   fourteen days of this Order, including the proposed “Consent to Sue” form, with

15   an explanation of the proposed procedure for issuing the notice. Defendants may

16   file objections within seven days of Plaintiffs’ submission. The Court will

17   thereafter issue an Order approving the notice and procedure for issuing the notice

18   or directing additional amendments.

19   E.    Defendants must provide contact information for the proposed collective

20         Defendants argue that a protective order must be in place before they provide


     ORDER GRANTING IN PART AND DENYING IN PART MOTION TO
     CONDITIONALLY CERTIFY COLLECTIVE WITH LEAVE TO AMEND – 14
     Case 2:20-cv-00107-SMJ       ECF No. 46     filed 06/08/20   PageID.377 Page 15 of 18




1    Plaintiffs with potential party plaintiffs’ contact details to restrict any dissemination

2    and use of contact information. ECF No. 39 at 12. Defendants also argue that the

3    request for telephone numbers is improper and premature. Id. Defendants provide

4    no support for the first proposition and fail to explain what protections they would

5    seek in a proposed protective order. Moreover, Courts regularly order production

6    of collective member identifying information. See, e.g., Hoffmann-LaRoche, 493

7    U.S. at 170 (“Section 216(b)’s affirmative permission for employees to proceed on

8    behalf of those similarly situated must grant the court the requisite procedural

9    authority to manage the process of joining multiple parties in a manner that is

10   orderly, sensible, and not otherwise contrary to statutory commands or the

11   provisions of the Federal Rules of Civil Procedure.”). Defendants have also not

12   shown that providing telephone numbers is an excessive intrusion into potential

13   party plaintiff’s privacy. Defendants shall provide contact information for the

14   identified FLSA collective to counsel for Plaintiffs within twenty-one days of this

15   Order in Microsoft Excel or similar digital format, identifying each person by full

16   name, last known address, telephone number, and email address.

17   F.    Appointment of interim class counsel is appropriate

18         Plaintiffs seek to appoint Finney Law Firm, LLC and Crotty & Son Law

19   Firm, PLLC as class counsel. ECF No. 37 at 2, 18–19. Defendants’ argument

20   against appointment of class counsel goes to the general differences between class


     ORDER GRANTING IN PART AND DENYING IN PART MOTION TO
     CONDITIONALLY CERTIFY COLLECTIVE WITH LEAVE TO AMEND – 15
     Case 2:20-cv-00107-SMJ      ECF No. 46    filed 06/08/20   PageID.378 Page 16 of 18




1    actions and collective actions, rather than the merits of appointing class counsel in

2    this particular action. ECF No. 39 at 15. However, as Plaintiffs correctly note,

3    interim class counsel is regularly appointed in collective actions under the FLSA,

4    and courts have adopted the standards from class actions in doing so. See Flores v.

5    Velocity Espress, Inc., Case No. 12-cv-05790-JST, 2013 WL 2468362, *10 (N.D.

6    Cal. June 7, 2013). Factors the Court looks to include “(i) the work counsel has done

7    in identifying or investigating potential claims in the action; (ii) counsel’s

8    experience in handling class actions, other complex litigation, and the types of

9    claims asserted in the action; (iii) counsel’s knowledge of the applicable law; and

10   (iv) the resources that counsel will commit to representing the class.” Id.

11         In this case, the proposed class counsel meets this standard. Counsel have

12   spent significant time on this particular suit, have experience handling FLSA and

13   employment litigation, and have experience handling class actions. ECF

14   No. 37-3 at 23; ECF No. 37-4 at 2; ECF No. 37-6 at 24. As such, counsel have

15   shown that appointment as interim class counsel for the collective action is

16   appropriate.

17                                     CONCLUSION

18         Plaintiffs have shown the proposed FLSA collective, as defined, meets the

19   “similarly situated” requirement for the purposes of preliminary certification.

20   Plaintiffs have also shown that appointment of Finney Law Firm, LLC and Crotty


     ORDER GRANTING IN PART AND DENYING IN PART MOTION TO
     CONDITIONALLY CERTIFY COLLECTIVE WITH LEAVE TO AMEND – 16
     Case 2:20-cv-00107-SMJ      ECF No. 46   filed 06/08/20   PageID.379 Page 17 of 18




1    & Son Law Firm, PLLC as interim class counsel is appropriate. However, Plaintiffs

2    have not shown that equitable tolling is appropriate at this time and the proposed

3    notice requires revision.

4          Accordingly, IT IS HEREBY ORDERED:

5          1.     Plaintiffs’ Motion for Preliminary Certification, ECF No. 37, is

6                 GRANTED IN PART AND DENIED IN PART WITH LEAVE

7                 TO AMEND as described above.

8          2.     The class defined as: “All roadside assistance technicians who worked

9                 for Defendants and were misclassified by Defendants as independent

10                contractors at any time in the past three years” is hereby

11                CONDITIONALLY CERTIFIED.

12         3.     Finney Law Firm, LLC and Crotty & Son Law Firm, PLLC are

13                APPOINTED as INTERIM CLASS COUNSEL for the FLSA

14                collective.

15         4.     Plaintiffs shall submit a revised notice to the Court within fourteen

16                days of this Order, including the proposed “Consent to Sue” form, with

17                an explanation of the proposed procedure for issuing the notice.

18                A.     Defendants may file objections within seven days of Plaintiffs’

19                       submission.

20


     ORDER GRANTING IN PART AND DENYING IN PART MOTION TO
     CONDITIONALLY CERTIFY COLLECTIVE WITH LEAVE TO AMEND – 17
     Case 2:20-cv-00107-SMJ      ECF No. 46   filed 06/08/20   PageID.380 Page 18 of 18




1          5.     Defendants shall provide contact information for the identified FLSA

2                 collective to counsel for Plaintiffs within twenty-one days of this

3                 Order in Microsoft Excel or similar digital format, identifying each

4                 person by full name, last known address, telephone number, and email

5                 address.

6          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

7    provide copies to all counsel.

8          DATED this 8th day of June 2020.

9

10                      _________________________
                        SALVADOR MENDOZA, JR.
11                      United States District Judge

12

13

14

15

16

17

18

19

20


     ORDER GRANTING IN PART AND DENYING IN PART MOTION TO
     CONDITIONALLY CERTIFY COLLECTIVE WITH LEAVE TO AMEND – 18
